DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Caporiccio (5,334,454) in view of Sawada (5,100,720) and Fujisawa (2004/0038051) and alternatively in further view of Miura (WO2016/186096, 2018/0148558 used as translation).
Caporiccio teaches that it is known to a silicon oxide type film using silane with ozone (col 1, lines 25-39) and that it is operable to do so on a polymeric film substrate (claim 6), particularly wherein the substrate is useful in food packaging, for example (the process is generally understood as in a vacuum chamber).
Caporiccio teaches supplying the compounds but does not teach an unsaturated hydrocarbon gas or the claimed polymeric substrate materials and is silent on any ozone concentration.
Fujisawa teaches that it is operable to form a silicon oxide layer on a resin sheet using silane and ozone, teaching that it is useful to further apply an unsaturated hydrocarbon gas [0033-36] in such a process.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply unsaturated hydrocarbon in the process of Caporiccio as it would help prevent pre-reaction before the gases reach the substrate as per Fujisawa.
Sawada teaches that it is known to apply gas barriers on polymeric materials for such end uses such as food packaging wherein such polymeric materials include polyvinyl alcohol (col 1, lines 5-40).  It would have been obvious to one of ordinary skill 
In regard to the ozone concentration, the prior art is silent, but, because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as concentration of reactive gases. Absent evidence showing such criticality use of the claimed concentration would have been prima facie obvious. 
In regard to the ozone concentration, the teachings of Miura are further applied in the alternative.  Miura teaches a process of forming a barrier layer including ozone and ethylene, a high concentration of ozone allows for reaction of the gases with the polymeric (resin equivalent to polymeric, see [0002]) substrate to improve film properties [0069-70].  Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a high ozone concentration, Miura teaches 50% by volume or higher [0023] in order to achieve the favorable reaction with the substrate, in the method of Caporiccio because Miura teaches such benefits. 
Regarding claim 9, Caporiccio teaches silane as noted.
Regarding claim 10, Caporiccio teaches a useful thickness of about 200- 20k Angstroms therefore overlapping the instant claimed range.  While the range is of the .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Caporiccio, Fujisawa, Sawada and Miura.
Regarding claims 11 and 12, Caporiccio is silent on an apparatus to carry out the process, but Miura, as per Fig. 7, teaches that an operable manner of forming a layer on (both sides of a) substrate is to provide the substrate around at least two rollers and move the substrate between two showerheads that are on either side of the substrate as claimed, see Fig. 7, rollers 9 and showerheads 10 and 12.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the layer of the combined art using the apparatus of Miura as Caporiccio is silent on specifics of an apparatus and Miura teaches such an operable apparatus and the further benefits of being able to deposit on the two sides (improved barrier properties).

Response to Arguments
Applicant’s arguments, see response filed 02/02/2022, with respect to the 112 and 103 rejections of instant claims have been fully considered and are persuasive.  The amendments and also clarification in the arguments overcome the 112 rejections.  The previously applied prior art is still relevant, but the further teachings of Fujisawa are applied to teach the claimed combination of unsaturated hydrocarbon in the formation of a silicon oxide type of film such as taught by Caporiccio.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715